                                          Case 5:17-cv-04467-BLF Document 462 Filed 04/09/21 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                       SAN JOSE DIVISION

                                   6

                                   7    FINJAN LLC,                                      Case No. 17-cv-04467-BLF
                                   8                  Plaintiff,
                                                                                         ORDER SETTING TRIAL DATES
                                   9            v.

                                  10    SONICWALL, INC.,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court SETS trial for February 28, 2022 at 9am. The jury instruction conference is set

                                  14   for February 25, 2022 at 9am.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: April 9, 2021

                                  18                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
